DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims:

Claims 10-13.  (Cancelled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to an invention non-elected without traverse.  Accordingly, claims 10-13 have been cancelled.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/22/2021, with respect to claims 15-20 rejected under 35 U.S.C. 112(b) as being indefinite, claims 1, 3, 5, 6, 8, 14, 16, 18, and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (U.S. Pat. App. Pub. 2011/0179007), claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Shi and Liu et al. (U.S. Pat. App. Pub. 2003/0188039), and claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Shi and Liu et al. 

Allowable Subject Matter
Claims 1-8 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0071]-[0075], Fig. 7, and recited in independent claims 1 and 14, in particular comprising:
wherein the evaluating the compliant service comprises evaluating the compliant service on a per policy basis, and wherein the evaluating the compliant service on the per policy basis increases a compliance capability and routing efficiency of a load balancer ring (claim 1).

wherein the verification component determines a compliance state of the service using a balancing algorithm (claim 14).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441